COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00124-CV


KARAN S. EDWARDS                                                      APPELLANT

                                        V.

JOZLYN K. CHEFNEY                                                      APPELLEE


                                    ------------

          FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered the parties’ “Joint Motion To Dismiss With Prejudice.”

It is the court=s opinion that the motion should be granted; therefore, we dismiss

the appeal with prejudice. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 43.4.



                                                  PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: August 30, 2011




                                    2